department of the treasury internal_revenue_service washington d c date number release date cc intl br5 wta-n-108747-99 uilc memorandum for from internal_revenue_service national_office field_service_advice jeffrey dorfman chief cc intl br5 subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend corp a corp b bank date date date date date date date x percent y percent country a amount amount amount amount amount amount amount amount amount amount amount amount issues whether the issuance and redemption of preferred_stock of the taxpayer s subsidiary which generated a net tax_benefit to the taxpayer from foreign tax_credits should be disregarded for federal_income_tax purposes whether the taxpayer s claimed deduction for a foreign exchange loss arising in connection with the preferred_stock transaction should be denied conclusion the issuance and immediate redemption of the preferred_stock should be disregarded for tax purposes because it is a sham_transaction lacking economic_substance and a business_purpose the preferred_stock transaction was designed to create perfectly offsetting circular cash flows having no net economic_effect when transaction costs are taken into account no reasonable possibility of a profit existed since an economic loss resulted with mathematical certainty further the taxpayer had no business_purpose for entering into the transaction other than obtaining u s tax benefits in addition an argument can be made that the step_transaction_doctrine may apply to the series of transactions the transactions were pre-arranged parts of a single transaction intended to generate foreign tax_credits under sec_902 where economically there was no distribution of earnings_and_profits accordingly the u s tax consequences of the transaction including a deemed_paid_foreign_tax_credit and deductions for interest_expense should be denied the foreign exchange loss deduction should also be denied since it was a collateral result of the preferred_stock transaction moreover it is unclear whether the purported debt which gave rise to the taxpayer s claimed foreign exchange loss deduction is actually debt for tax purposes facts corp a is a u s holding_company that owns foreign operating subsidiaries one such wholly owned subsidiary is corp b which conducts retail sales of electronic goods in country a you have requested our advice concerning a transaction that occurred between corp a and corp b a the preferred_stock transaction on date corp a acquired amount shares of preferred_stock of corp b corp a paid amount for these shares on the same day corp b redeemed all of these shares from corp a for amount to facilitate the issuance and redemption of the stock a series of account transfers between corp a and corp b bank accounts occurred on june and july both accounts were located at the same branch of bank by letter dated date corp a and corp b sent instructions to bank detailing the four transfers to take place on that day the same individual who was an officer of both corp a and corp b signed this letter for reasons unclear to us bank did not precisely follow these instructions instead it executed only three of the four account transfers on date as follows bank drew an amount check from corp b s account and deposited it in corp a s account in order to execute this transfer bank permitted corp b s account to be overdrawn by amount this overdraft was guaranteed by corp a the date letter described the amount transfer by corp b to corp a as arepayment of a loan see section b of the facts below bank drew an amount check from corp a s account and deposited it in corp b s account the date letter described this check as payment for the issuance of corp b preferred_stock bank drew an amount check from corp b s account and deposited it in corp a s account the letter described this check as payment for the redemption of corp b preferred_stock three days later by letter dated date corp a and corp b sent instructions to bank detailing two additional account transfers to take place that day again for reasons unknown to us bank executed only one transfer bank drew an amount check from corp a s account and deposited it in corp b s account this transfer was described as a loan from corp a to corp b and was used to repay corp b s overdraft on date according to examination s calculations the series of transfers between the corp a and corp b accounts resulted in net interest_expense of amount for the three day period corp a characterized the amount payment on the redemption as a dividend accordingly for the tax_year ending date corp a reported amount of dividend income from the redemption as well as a deemed_paid_foreign_tax_credit and sec_78 gross-up of amount the dividend and deemed paid taxes were sourced from pre-1987 taxable years of corp b corp b had a deficit in its post-1986_undistributed_earnings pool at the time of the transaction corp a also expected corp b to incur e_p deficits for a number of future years the preferred_stock transaction resulted in a net u s tax_benefit of amount to corp a amount of general limitation foreign tax_credits less amount of pre-credit u s tax on the income inclusion of amount plus amount b the corp a - corp b loan corp a had made two advances to corp b on date sec_3 and that totaled amount corp b issued a note to corp a for amount denominated in country a currency which was equivalent to amount using the wall street journal closing exchange rate on date sec_3 and bearing interest at x percent corp a s tax basis in the note was amount the note was undated and its terms consisted of a single sentence further the note had no maturity_date no payments of interest or principal on the loan occurred until the preferred_stock transaction on date in the first step of the preferred_stock transaction described above corp b transferred amount to corp a s account which was characterized as partial repayment of the loan the repayment was only partial because on date the country a currency equivalent of the amount repayment was less than the principal outstanding on the amount loan three days later on date corp a reloaned amount to corp b this advance was the last step of the preferred_stock transaction corp b claims to have fully repaid the loan on date for financial reporting purposes the note was treated as a apermanent loan for which exchange gain_or_loss would not be reported until corp a disposed of its entire investment in corp b nonetheless on its tax_return ending date corp a reported an exchange gain relating to the note of amount corp a later corrected this computation to an exchange loss of amount law and analysis i the preferred_stock transaction must be disregarded for federal_income_tax purposes because it had no real practical economic_effect and had no business_purpose the preferred_stock transaction created perfectly offsetting cash flows comprised of an amount payment by corp a for corp b preferred_stock and an amount distribution to corp a for redemption of these exact same shares because a potential claim to amount of foreign tax_credits was attached to the distribution on redemption the tax consequence of these offsetting cash flows was a net tax_benefit to corp a of amount in excess foreign tax_credits which corp a could use to offset u s tax on unrelated foreign_source_income yet the economic consequence of this transaction apart from u s tax benefits when transaction costs are taken into account was a predetermined loss of amount of interest_expense in other words except for interest_expense corp a s economic position on date was no different at the end of the day after redemption of the corp b stock than in the morning prior to issuance of the corp b stock it is well established that a transaction devoid of economic_substance must be disregarded for federal_income_tax purposes even where its form indisputably satisfies the literal requirements of the relevant statutory language see eg 435_us_561 157_f3d_231 3d cir aff ing in pertinent part tcmemo_1997_115 73_tcm_2189 934_f2d_573 5th cir 752_f2d_89 4th cir whether a transaction has economic_substance is a factual determination and the burden_of_proof rests with the taxpayer acm partnership t c m pincite in determining whether a transaction has economic_substance the transaction must be viewed as a whole and each step is relevant acm partnership f 3d pincite thus in a prearranged transaction such as the one at hand all elements of the transaction must be taken into account in performing an economic_substance analysis the analysis in this case necessarily includes the effects and consequences of corp a s amount payment for the issuance of corp b stock and corp a s receipt of amount for the stock s redemption to which amount of foreign tax_credits was attached combined these elements provided the taxpayer with more than dollar_figure million of tax benefits in the form of excess foreign tax_credits generally the inquiry into the economic_substance of a transaction looks to the objective economic_substance of the transaction and the subjective business_purpose behind the transaction united parcel service of america inc v commissioner tcmemo_1999_268 date these two aspects of an economic_substance inquiry do not constitute a rigid two-step test but rather represent related factors both of which inform the analysis acm partnership f 3d pincite 843_f2d_351 9th cir because the transaction at issue fails to satisfy either factor it is an economic sham that should be disregarded for federal_income_tax purposes a the phrasing of the objective test has varied among the different courts for example the tax_court in acm partnership articulated the objective test as requiring that there be a reasonable expectation that the non-tax benefits would be at least commensurate with the transaction costs t c m pincite on appeal the third circuit in acm partnership repeatedly searched for any practical economic effects of a transaction other than the creation of income_tax benefits by examining the taxpayer's financial condition before and the transaction fails to satisfy the objective aspects of the economic sham analysis after the transaction f 3d pincite under the fourth circuit s expression of the test in rice s toyota world a transaction has no economic_substance where ano reasonable possibility of a profit exists f 2d pincite see also 90_tc_1054 cf 864_f2d_1214 5th cir objective analysis involved examination of aprofit making potential while the specific articulation of the objective test has differed among the courts the fundamental principle is that a transaction must have real and practical economic effects other than the creation of income_tax benefits in order to satisfy the objective aspects of the sham analysis see 843_f2d_351 9th cir cert_denied 488_us_824 objective and subjective factors are considered in determining awhether the transaction had any practical economic effects other than generating tax benefits 868_f2d_851 6th cir chapman v commissioner tcmemo_1997_147 73_tcm_2405 it is clear that the preferred_stock transaction had no real and practical economic effects other than the creation of income_tax benefits corp a had no reasonable possibility of economic profit ie no reasonable possibility of income exceeding its costs amount of interest_expense corp a had no possibility of a positive economic return because the transaction was designed to and in fact did create perfectly offsetting cash flows excluding transaction costs corp a transferred amount to corp b for the issuance of corp b stock which was offset by the amount transferred from corp b back to corp a upon redemption of the same shares of corp b stock since the cash flows were designed to net to zero the transaction costs could never be recovered and an economic loss on the transaction was a mathematical certainty every detail of the transaction was prearranged to and did in fact produce with virtually no economic consequences no change in the economic position of the parties two letters signed by an officer of both corp a and corp b instructed bank to execute a series of transfers between the corp a and corp b bank accounts the amount of consideration with respect to the issuance and redemption of the stock was predetermined by corp a and corp b to ensure that the distribution on redemption perfectly offset the payment arising from the issuance of the stock although bank did not exactly follow the instructions and consequently permitted an overdraft in corp b s account the end result was nevertheless the same as if bank had followed the written instructions the transitory movement of cash between the two accounts netted out to zero within three days leaving both corp a s and corp b s net economic positions at the conclusion of the transaction unchanged except for transaction costs lack of significant change between the parties positions before and after the transaction is an indicia that the transaction lacks economic_substance lynch v commissioner 267_f2d_867 2d cir factoring in transaction costs corp a could expect only an economic loss before u s tax benefits the absence of risk upside and downside is an indication that the transaction is an economic sham 861_f2d_494 7th cir riskless transactions are mere tax artifices heltzer v commissioner tcmemo_1991_404 62_tcm_518 hirai v commissioner tcmemo_1984_495 48_tcm_1134 denying interest deductions with respect to transactions that had apredetermined locked-in losses when viewed as a whole the presence of a circular cash_flow in this transaction reveals its character as an economic sham see 364_us_361 73_tc_1163 aff d 673_f2d_1062 9th cir circular money transfers creating illusion of payments indicates lack of economic_substance 612_f2d_1139 9th cir disregarding circular check-swapping payments the transaction involved the issuance and redemption of stock on the same day for the same amount of consideration and a series of offsetting transfers between two bank accounts at the end of the day the transaction had no practical economic effects on corp a s or corp b s economic positions other than the creation of income_tax benefits for corp a the series of account transfers was nothing more than a superficial circular payment structure set up as a front for the taxpayer s generation of foreign tax_credits circular transfers which ultimately do not affect the parties' business positions are strong evidence that the underlying transaction lacks economic_substance 873_f2d_879 5th cir amoney flowed back and forth but the economic positions of the parties were not altered 804_f2d_1441 9th cir acheck cyclones of simultaneous same-bank transfers of checks left taxpayer in same position as before lynch v commissioner 267_f2d_867 2d cir medieval attractions n v v commissioner 72_tcm_924 circular movements of cash within single day that are represented only by bookkeeping entries or back-to-back loans and that fail to alter parties economic positions are a sham the funds for the series of transactions at issue were initially derived from a short term amount bank loan the overdraft of corp b s checking account which was guaranteed by corp a corp a indicated that bank was willing to make the loan because of this guarantee not the inherent creditworthiness of corp b this amount was then transferred to corp a ostensibly as a repayment of a loan corp a then transferred the amount to corp b ostensibly for payment of the preferred_stock corp b ostensibly redeemed the stock in exchange for amount thus transferring the money back to corp a three days later corp a ostensibly loaned amount to corp b which used the funds to repay the bank loan when this circular flow of funds is collapsed the net result is that corp a borrowed amount on the strength of its own credit for a three day period tax-determined timing and trading patterns are also indicia that a transaction lacks economic_substance 94_tc_738 87_tc_1087 johnson v commissioner tcmemo_1992_369 63_tcm_3197 here corp a was aware that corp b had a deficit in its post-1986_undistributed_earnings pool at the time of the transaction and corp a anticipated e_p deficits for corp b for a number of future years in light of these circumstances the timing of the preferred_stock transaction arguably hinged on tax considerations if corp a failed to pay any dividends out of pre-1987 e_p years on a timely basis expected e_p deficits in future years would be carried back on a lifo basis to eliminate pre-1987 earnings because dividends cannot be sourced out of a pre-1987 year whose earnings are absorbed by a deficit carryback foreign taxes associated with those years could never be deemed paid_by corp a and the foreign_tax_credit benefit could have been lost see treas reg ' a the preferred_stock transaction fails to satisfy the subjective aspects of the economic sham analysis because the taxpayer has not demonstrated a non-tax business_purpose for entering into the transaction like the objective test various articulations of the subjective test have been set forth by the courts see eg acm partnership f 3d pincite whether the transaction was intended to serve any auseful non-tax purpose rice s toyota world f 2d pincite whether athe taxpayer was motivated by no business_purpose other than obtaining tax benefits in entering in the transaction friendship dairies t c pincite same see also yosha f 2d pincite ajudges can t peer into people s minds or weigh motives rather the usual approach is to focus the analysis on whether any non-tax goals or functions were or plausibly could have been served by the action the common thread of these expressions however is whether the transaction has a business_purpose other than obtaining tax benefits when questioned about its business_purpose for the transaction corp a responded that corp b aissued and redeemed the preferred_stock in order to preserve cash_flow in connection with its amount distribution to corp a upon redemption of the corp b stock corp a claimed that it saved amount in cash by structuring the distribution as a redemption of preferred shares in other words by choosing this particular form corp a avoided a y percent withholding_tax imposed by country a on gross dividends the u s -country a income_tax treaty which entered into force on date imposed a maximum withholding rate on dividends of y percent subsequently a corp a s argument that foreign tax savings are a valid business_purpose for this integrated series of transactions is a red herring corp a engaged in this transaction in order to generate a sec_902 credit from a circular flow of funds since a sec_902 credit is triggered by a dividend one consequence is a potential country a withholding_tax imposed on that dividend to argue that the business_purpose of the transaction is the avoidance of the withholding_tax is disingenuous the potential country a withholding_tax is a direct consequence of the circular flow of funds engaged in to generate foreign tax_credits to which corp a would not otherwise have been entitled since the withholding_tax would be a direct consequence of an economic sham avoidance of this consequence cannot serve as a business_purpose for engaging in the sham in the first place moreover any such withholding_tax would subject_to limitation be creditable against corp a s u s tax on its foreign_source_income therefore corp a s professed business_purpose is not consistent with the requirement that a transaction have a non-tax business_purpose see eg acm partnership f 3d pincite whether the transaction was intended to serve any auseful non-tax purpose yosha f 2d pincite awhether any non-tax goals or functions were or plausibly could have been served by the action rice s toyota world inc f 2d pincite whether athe taxpayer was motivated by no business_purpose other than obtaining tax benefits in entering in the transaction friendship dairies t c pincite same b the series of transactions at issue gave rise to a circular flow of funds that left corp a and corp b in the same economic position as they were in before the transactions took place absent transaction costs corp a has not presented nor can we deduce any business_purpose for corp a s involvement in this circular flow of funds depending on the earnings_of corp b and subject_to limitation under sec_904 corp a will be entitled to a sec_902 credit when corp b pays a dividend to corp a corp a cannot accelerate sec_902 credits through a series of transactions that do not amount to a distribution of the earnings_of corp b ii athe step-transaction doctrine is a corollary of the general tax principle that the incidence of taxation depends upon the substance of a transaction rather than its form 702_f2d_1234 5th cir citations omitted third protocol was entered into force on date which reduced the withholding rate application of the step_transaction_doctrine conclusion the doctrine provides that transitory phases of a transaction should be ignored when they add nothing of substance to the completed transaction see 315_us_179 see also 302_us_609 aa given result at the end of a straight path is not made a different result because reached by following a devious path the essence of the doctrine is that in determining tax consequences an integrated transaction should not be broken into separate steps or conversely the separate steps should be taken together see 418_f2d_511 ct_cl in applying the step-transaction doctrine the courts have developed three different tests with no one being universally applied see security indus f 2d pincite king enters f 2d pincite the abinding commitment test first articulated by the supreme court in 391_us_83 states that a series of actions by a taxpayer will only be treated as a single integrated transaction if at the time the taxpayer took the first step he was under a binding commitment to take the later steps see security indus f 2d pincite the less restrictive aend result test links actions together if they are component parts of a single transaction intended from the outset to be executed for the purpose of reaching the ultimate result king enters f 2d pincite 88_tc_1415 the ainterdependence test inquires whether the steps were so interdependent that the legal relations created by one transaction would have been fruitless without a completion of the series am bantam car co v commissioner 11_tc_397 aff d 177_f2d_512 3d cir the emphasis under this test is on the relationship between the steps rather than on the end result see 688_f2d_520 7th cir therefore it is especially proper to disregard the tax effects of individual steps where ait is unlikely that any one step would have been undertaken except in contemplation of the other integrating acts 533_f2d_152 5th cir as previously stated the funds for the series of transactions at issue were initially derived from a short term amount bank loan the overdraft of corp b s checking account that was guaranteed by corp a corp a indicated that bank was willing to make the loan because of this guarantee not the inherent creditworthiness of corp b this amount was then transferred to corp a ostensibly as a repayment of a loan corp a then transferred the amount to corp b ostensibly for payment of the preferred_stock on the same day corp b ostensibly redeemed the stock in exchange for amount thus transferring the money back to corp a three days later corp a ostensibly loaned amount to corp b which used the funds to repay the bank loan although more factual development may be needed to support collapsing the transaction under the aend result test or ainterdependence test we believe that the facts developed to date indicate that application of these tests may be appropriate in particular the letters of date and date appear to indicate that the series of transactions at issue were component parts of a single transaction intended from the outset to deliver sec_902 foreign tax_credits without a real distribution of corp b s earnings the letters were signed by an officer of both corporations which committed the corporations to engage in the series of transactions moreover the letters and other facts developed appear to indicate that one transaction would have been fruitless without completion of the series of transactions these facts implicate all of the three tests finally when this circular flow of funds is collapsed the net economic result is that corp a borrowed amount on the strength of its creditworthiness for a three day period iii the taxpayer s claimed deduction for a foreign exchange loss should also be denied since it was a collateral result of the preferred_stock transaction moreover it is questionable whether the purported debt is debt for tax purposes in determining whether a transaction has economic_substance the transaction must be viewed as a whole and each step is relevant acm partnership f 3d pincite thus in a prearranged transaction such as the one at hand all elements of the transaction must be taken into account in performing an economic_substance analysis analysis of the preferred_stock transaction necessarily includes the effects and consequences of corp b s purported amount loan repayment corp a has claimed that it is entitled to a foreign exchange loss deduction incurred in connection with corp b s purported loan repayment however the sole purpose of this transfer was to initiate the transaction s circular cash_flow the loan repayment appears to have no independent economic significance and must be viewed as an element in the overall preferred_stock transaction accordingly since the preferred_stock transaction should be disregarded an economic sham so too should the purported loan repayment moreover it is unclear whether the purported debt at issue is actually debt for tax purposes the debt is evidenced by an undated note consisting of a single sentence in which corp b promised to pay corp a amount at an x percent interest rate the note contains no maturity_date and no payments of interest or principal were ever made on the note prior to the transactions at issue the note was treated for financial reporting purposes as a apermanent loan treating the note as debt for tax purposes and equity for financial_accounting purposes is a factor that indicates that the note may not be debt notice_94_47 1994_1_cb_357 moreover failure to make payments under the note and the note s lack of a maturity_date also raise questions regarding the treatment of the note as debt for tax purposes case development hazards and other considerations if you have any further questions please call jeffrey dorfman chief branch office of associate chief_counsel international
